                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


RICHARD P. COOK, Plan Trustee for            )
Yahweh Center, Inc.                          )
                                             )
               Appellant,                    )
                                             )
       v.                                    )      Case No. 7:19-cv-00077-D
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
               Appellee.                     )


RICHARD P. COOK, Plan Trustee for            )
Yahweh Center, Inc.                          )
                                             )
               Appellant,                    )
                                             )
       v.                                    )      Case No. 7:19-cv-00111-D
                                             )
SUNTRUST BANK,                               )
                                             )
               Appellee.                     )


            ORDER GRANTING JOINT MOTION TO CONSOLIDATE APPEALS


       THIS MATTER comes before the Court upon the motion of Appellant Richard P. Cook,

Plan Trustee for Yahweh Center, Inc. ("Appellant") and Appellees United States of America

("United States") and SunTrust Bank ("SunTrust," together with United States, "Appellees")

(Appellant and Appellees are collectively, the "Parties") to consolidate and set a unified briefmg

schedule for the appeals by Appellant from Orders dismissing Appellees from adversary

proceeding, Richard P. Cook, Plan Trustee for Yahweh Center, Inc. v. Carla J. Roberts, et al.,

Case No.: 18-00082-5-JNC (Bnkr. E.D.N.C.) (the "Adversary Proceeding"), and with the consent

of the Parties and for good cause shown,
       IT IS THEREFORE ORDERED that, the appeals in Richard P. Cook, Plan Trustee for

Yahweh Center, Inc. v. United States of America, Case No.: 7:19-cv-00077-D and Richard P.

Cook, Plan Trustee for Yahweh Center, Inc. v. SunTrust Bank, Case No.: 7:19-cv-00111-D, are

hereby consolidated into a single case in front of United States District Judge James C. Dever,

III.

       It is further ordered that for the consolidated case a unified briefing schedule is

established as follows: (1) Appellant's Brief with a page limit of 50 pages shall be due 30 days

from the date this Order is entered; (2) Appellees' respective Briefs of no more than 30 pages in

the case of SunTrust and 45 pages in the case of the United States shall be due 45 days from the

date Appellant's Brief is filed; and (3) Appellant's Reply Brief of no more than 25 pages shall be

due 25 days from date Appellee's Brief is filed.



       SO ORDERED, this the .2..3_ day of July 2019.




                                             United States District Judge
